Filed Pursuant to Rule 433 Registration No. 333-169315-05 Entergy Texas, Inc. First Mortgage Bonds, 4.10% Series due September 1, 2021 Final Terms and Conditions September 7, 2011 Issuer: Entergy Texas, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa2 (stable outlook) by Moody�s Investors Service BBB+ (negative outlook) by Standard & Poor�s Ratings Services Trade Date: September 7, 2011 Settlement Date (T+4): September 13, 2011 Principal Amount: Coupon: 4.10% Coupon Payment Dates: March 1 and September 1 of each year First Payment Date: March 1, 2012 Final Maturity: September 1, 2021 Optional Redemption Terms: Make-whole call at any time prior to June 1, 2021 at a discount rate of Treasury plus 35 bps and, thereafter, at par UST Benchmark: 2.125% due August 15, 2021 Spread to UST Benchmark: +210 bps Treasury Price: 100-30 Treasury Yield: 2.02% Re-offer Yield: 4.12% Issue Price to Public: 99.839% Net Proceeds Before Expenses: Underwriters: Credit Suisse Securities (USA) LLC KeyBanc Capital Markets Inc. CUSIP / ISIN: 29365T AC8 / US29365TAC80 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Credit Suisse Securities (USA) LLC toll free at 1-800-221-1037, or (ii) KeyBanc Capital Markets Inc. toll free at 1-866-227-6479.
